COOK, Judge
(concurring):
I agree with the majority that the Court of Military Review did not err by returning the case for a limited hearing to determine the reasons, if any, for the post-trial delay. See United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967).
The Court also granted an issue to consider whether the post-trial delay of 91 days was adequately explained in view of the presumption established in Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974). The primary reason advanced by the Government to overcome the Dunlap presumption was the necessity to transfer the case to another convening authority because the original convening authority had been disqualified. Appellant cites Bouler v. United States, 1 M.J. 299 (C.M.A.1976), for his contention that the transfer of a case to another convening authority can never justify a post-trial delay in excess of 90 days. However, appellant reads Bouler too broadly. Although the Court ordered a dismissal of the charges in Bouler, where a case was transferred to another convening authority and the delay exceeded 90 days, it did not hold that such a transfer can never constitute a valid reason for overcoming the Dunlap presumption. Rather, the Government in Bouler failed to demonstrate that any delay occasioned by the transfer would have reduced the post-trial period to 90 days or less. In the present case, the Government demonstrated that 4 days were required for transfer of the case; a sufficient amount to reduce the period below 90 days. See my dissenting opinion in United States v. Iverson, 5 M.J. 440, 449 n. 7 (C.M.A.1978). Accordingly, I agree with the majority that reversal is not required.
Finally, the Court granted another assignment of error to consider an alleged failure to serve a copy of the staff judge advocate’s post-trial review on appellant, as required by United States v. Goode, 1 M.J. 3 (C.M.A.1975). Appellant’s trial and the substitute convening authority’s action were completed prior to the effective date of the requirement imposed by Goode. However, the staff judge advocate’s review of the limited hearing and the convening authority’s action thereon occurred after its effective date.1 Government counsel submit that because only advice as to a hearing limited to the question of post-trial delay is involved, the Goode rule is inapplicable. I disagree and, normally, I would order a new staff judge advocate’s review and commander’s action. See United States v. Hill, 3 M.J. 295 (C.M.A.1977). However, appellant’s trial terminated on January 29, 1975, and the validity of the trial proceedings is no longer in issue. I see no useful purpose in returning the record for another review and action on a limited matter which the Court finds has no merit. Accordingly, I join in affirming the decision of the Court of Military Review.2

. Appellant waived his right to be present during the limited hearing.


. If the review of the trial itself were involved, I would order a different disposition. See United States v. Brunelle, 5 M.J. 424 (C.M.A.1978).